UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4905



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


KENNETH MARCEL WINGATE, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-755)


Submitted:   October 1, 2004                 Decided:   November 3, 2004


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Gordon McBride, Karl H. Smith, Hartsville, South Carolina, for
Appellant. J. Strom Thurmond, Jr., United States Attorney, Rose
Mary Parham, Assistant United States Attorney, Thomas E. Booth,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Marcel Wingate, Jr., was convicted by a jury of

two counts of being a felon in possession of a firearm, 18 U.S.C.

§ 922(g) (2000), and was sentenced to 293 months of imprisonment

under 18 U.S.C.A. § 924(e) (West Supp. 2004).               On appeal, he raises

three issues.     For the reasons that follow, we affirm.

           First, Wingate alleges that the gun found on March 25,

2002, should have been suppressed.           We review the district court’s

factual findings underlying a motion to suppress for clear error

and its legal determinations de novo.            Ornelas v. United States,

517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868,

873 (4th Cir. 1992).      When a suppression motion has been denied,

this court construes the evidence in the light most favorable to

the government.      United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).    Our review of the record reveals no reversible error.

           Second,    Wingate   alleges       that,    at    the   close   of   the

Government’s evidence, the district court should have granted his

motion to dismiss Count 2 of the indictment for possessing a

firearm on May 19, 2002.             Both parties agree that this is a

sufficiency of the evidence claim.           This court reviews such claims

by   viewing   the   evidence   in    the    light    most    favorable    to   the

government to determine whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable

doubt.   Glasser v. United States, 315 U.S. 60, 80 (1942); United


                                     - 2 -
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996).                           In so

doing, we must “consider circumstantial as well as direct evidence,

and allow the government the benefit of all reasonable inferences

from the facts proven to those sought to be established.”                       United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982) (citations

omitted).       This court does not review credibility determinations.

United    States    v.   Lowe,   65     F.3d    1137,   1142     (4th    Cir.   1995).

Reviewing the evidence as required, we do not find that the

district court erred by denying the motion to dismiss.

               Finally, Wingate alleges the Government improperly used

race and gender in selecting his jury in violation of Batson v.

Kentucky, 476 U.S. 79 (1986) (discussing improper use of race in

jury    selection),      and   J.E.B.    v.    Alabama,    511    U.S.    127   (1994)

(applying Batson to improper use of gender in jury selection).                        We

find that Wingate has waived appellate review of this issue because

he did not raise a Batson claim after the district court invited an

objection following jury selection.               Allen v. Lee, 366 F.3d 319,

327-28 (4th Cir. 2004).

               Accordingly, because Wingate’s claims fail on appeal, we

affirm his convictions. We dispense with oral argument because the

facts    and    legal    contentions     are    adequately       presented      in   the

materials      before    the   court     and    argument    would       not   aid    the

decisional process.



                                                                              AFFIRMED



                                        - 3 -